Citation Nr: 0528219	
Decision Date: 10/20/05    Archive Date: 11/01/05

DOCKET NO.  02-14 025	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection of a skin condition, to 
include whether there was clear and unmistakable error in a 
January 19, 1972, Board decision denying this claim.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Dennis F. Chiappetta, Counsel


INTRODUCTION

The appellant served on active duty from September 28, 1970 
to December 9, 1970.  This matter is before the Board of 
Veterans' Appeals (Board) on appeal from a March 2002 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Petersburg, Florida, which, in pertinent 
part, found that new and material evidence adequate to reopen 
the claim for service connection for psoriasis was not 
submitted.  

Procedural History

In January 1971, the RO received the veteran's claim of 
entitlement to service connection for a skin condition.  The 
RO denied the claim and the veteran appealed.  In a January 
1972 decision, the Board denied service connection for a skin 
condition.  

In September 2000, the RO received the veteran's request to 
reopen his previously denied claim of entitlement to service 
connection for psoriasis.  The March 2002 rating decision 
denied that claim.  The veteran disagreed with the decision 
and initiated this appeal.  The appeal was perfected by the 
timely submission of the veteran's substantive appeal (VA 
Form 9) in August 2002.  

In June 2005, the veteran presented sworn testimony during a 
travel Board hearing which was chaired by the undersigned 
Veterans Law Judge.  A transcript of that hearing has been 
associated with the veteran's VA claims folder.  

In his notice of disagreement, received in April 2002, the 
veteran asserted that his psoriasis was aggravated by 
service.  In an attached statement, he raised the issue of 
CUE with respect to the Board's 1972 decision.  He 
specifically asserted that the decision was flawed and 
provided reasons that essentially fall into two categories: 
(1) there was no medical evidence showing that a skin 
condition existed prior to service; and (2) even if some 
dormant condition existed prior to service, the medical 
evidence of record clearly showed that the skin condition 
increased in severity during service, and was aggravated by 
service.  The claim of CUE is inextricably intertwined with 
the new and material claim on appeal.  That is, if the CUE 
claim were granted, the claim to reopen would be moot.  
Accordingly, the issue on appeal has been recharacterized as 
shown.  

While the Board is aware that the question of CUE has not 
previously been considered and that the veteran has not been 
provided a notice letter with regard to this issue, the 
United States Court of Appeals for Veterans Claims (Court) 
has directed that the Veterans Claims Assistance Act of 2000 
(VCAA) does not apply to claims of CUE.  Livesay v. Principi, 
15 Vet. App. 165 (2001).  CUE claims are based on the 
evidence of record and law in effect at the time of the 
challenged VA decision, and the notice and duty to assist 
provisions of the VCAA do not apply to such claims.  Id.  
Furthermore, as the benefit sought on appeal is granted in 
full, there is no prejudice to the veteran with the Board 
proceeding to the matter on its merits.  See 38 C.F.R. § 
20.1102 [harmless error].  

For the reasons and bases discussed below, the Board finds 
that the January 19, 1972, Board decision denying service 
connection for a skin condition was clearly and unmistakably 
erroneous and the benefits sought on appeal are GRANTED.  As 
such, the issue of whether new and material evidence has been 
received to reopen a claim for service connection of a skin 
condition is DISMISSED as moot.
  
Issues not on appeal

In a statement on his August 2002 VA Form 9, the veteran 
raised the issue of entitlement to service connection for 
bilateral hearing loss, tinnitus, and defective vision, on 
the basis that each of the three conditions is secondary to 
treatment he has been receiving for his skin disorder.  While 
the RO addressed these claims on a direct basis, the claims 
for service connection on a secondary basis have not been 
addressed by the agency of original jurisdiction (AOJ) and 
are referred to the RO for action deemed appropriate.


FINDINGS OF FACT
 
1.  The appellant served on active duty from September 28, 
1970 to December 9, 1970; the RO received the veteran's claim 
of entitlement to service connection for a skin condition in 
January 1971.

2.  In a decision dated January 19, 1972, the Board denied 
service connection for a skin disorder, finding that the 
veteran's skin condition clearly and unmistakably preexisted 
service and that the pre service skin condition was not 
aggravated by active service.  

3.  The evidence before the Board on January 19, 1972, 
documented a clear increase in severity of the veteran's skin 
disorder during service, and included no medical evidence 
indicating that the increase in severity was due to the 
natural progress of the disease.

4.  The January 19, 1972, Board decision failed to consider 
the applicable law and evidence favorable to the veteran.  


CONCLUSIONS OF LAW

1.  The January 19, 1972, Board decision denying service 
connection for a skin disorder was based on clear and 
unmistakable error, and service connection for psoriasis is 
granted from the day after separation from service.  38 
U.S.C.A. § 7111 (West 2002); 38 C.F.R. §§ 20.1400, 20.1403, 
20.1406 (2004); 38 U.S.C. §§ 310, 311, 353 (1972);  38 C.F.R. 
§§ 3.303, 3.304, 3.306 (1972).  

2.  The issue of whether new and material evidence has been 
received to reopen a claim for service connection of a skin 
condition is DISMISSED as moot.  
38 U.S.C.A. § 7105(d)(5) (West 2002).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In a statement associated with the notice of disagreement 
received in April 2002, the veteran asserted that the Board 
committed clear and unmistakable error (CUE) in its January 
19, 1972, decision denying service connection for a skin 
condition by failing to properly apply the laws and 
regulations governing the presumption of soundness and/or 
aggravation.  

All final Board decisions are subject to revision on the 
basis of CUE except for those decisions which have been 
appealed to the Court and decisions on issues which have 
subsequently been decided by the Court.  38 C.F.R. § 20.1400 
(2004).  

Clear and unmistakable error is a very specific and rare kind 
of error.  It is the kind of error, of fact or of law, that 
when called to the attention of later reviewers compels the 
conclusion, to which reasonable minds could not differ, that 
the result would have been manifestly different but for the 
error.  Generally, either the correct facts, as they were 
known at the time, were not before the Board, or the 
statutory and regulatory provisions extant at the time were 
incorrectly applied.  Review for clear and unmistakable error 
in a prior Board decision must be based on the record and the 
law that existed when that decision was made.  To warrant 
revision of a Board decision on the grounds of clear and 
unmistakable error, there must have been an error in the 
Board's adjudication of the appeal which, had it not been 
made, would have manifestly changed the outcome when it was 
made.  If it is not absolutely clear that a different result 
would have ensued, the error complained of cannot be clear 
and unmistakable.  38 U.S.C.A. § 7111 (West 2002); 38 C.F.R. 
§ 20.1403 (2004).  

In January 1972, pertinent law read as follows:

For disability resulting from personal 
injury suffered or disease contracted in 
line of duty, or for aggravation of a 
preexisting injury suffered or disease 
contracted in line of duty, in the active 
military, naval, or air service, during a 
period of war, the United States will pay 
to any veteran thus disabled and who was 
discharged or released under conditions 
other than dishonorable from the period 
of service in which said injury or 
disease was incurred, or preexisting 
injury or disease was aggravated, 
compensation as provided in this 
subchapter, but no compensation shall be 
paid if the disability is the result of 
the veteran's own willful misconduct.  
38 U.S.C.A. § 310; 38 C.F.R. § 3.303.  

For the purpose of section 310 of this 
title, every veteran shall be taken to 
have been in sound condition when 
examined, accepted, and enrolled for 
service, except as to defects, 
infirmities, or disorders noted at the 
time of the examination, acceptance, and 
enrollment, or where clear and 
unmistakable evidence demonstrates that 
the injury or disease existed before 
acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. 
§ 311; 38 C.F.R. § 3.304.  

A preexisting injury or disease will be 
considered to have been aggravated by 
active military, naval, or air service, 
where there is an increase in disability 
during such service, unless there is a 
specific finding that the increase in 
disability is due to the natural progress 
of the disease.  38 U.S.C.A. § 353; 
38 C.F.R. § 3.306(a).  

For war service, clear and unmistakable 
evidence (obvious and manifest) is 
required  to rebut the presumption of 
aggravation where the pre service 
disability underwent an increase in 
severity during service.  This includes 
medical facts and principles which may be 
considered to determine whether the 
increase is due to the natural progress 
of the condition.  Aggravation may not be 
conceded where the disability underwent 
no increase in severity during service on 
the basis of all the evidence of record 
pertaining to the manifestations of the 
disability prior to, during and 
subsequent to service.  38 C.F.R. 
§ 3.306(b).

The facts at the time of the January 1972 Board decision were 
relatively simple.
The veteran's skin was evaluated as normal during his August 
14, 1970, entrance examination.  Furthermore, notes dated 
August 31, 1970, and September 28, 1970, indicated that 
physical inspection was normal.  On his report of medical 
history, the veteran denied having had any history of skin 
diseases.  It was not until October 16, 1970, that the 
veteran was treated for a two week history of pruritic, 
erythematous, patchy scaly, eruptions.  The treatment record 
indicated that the skin problems had their onset following an 
upper respiratory illness and shots.  It was noted that the 
veteran had no history of similar lesions and that he had no 
family history of psoriasis.  Pitting was noted on a few 
nails.  The impression was psoriasis.  On follow up in the 
dermatology clinic on October 20, 1970, it was noted that 
there had been a progression of the psoriasis since the 
veteran was first seen.  The examiner stated that although 
there were no skin lesions until a few weeks ago, it was 
apparent from the veteran's nail changes, especially pitting 
of the right thumbnail for its full length and onycholysis, 
that the disease existed prior to service.  

On the report of a November 1970 special examination, the 
veteran was diagnosed with psoriasis vulgaris.  It was again 
noted that there was no family history of psoriasis.  The 
examiner related the above-noted history of initial treatment 
in the dermatology clinic on October 16, 1970, and restated 
that the onset followed closely receiving immunization and 
upper respiratory infection.  The veteran had no past history 
of similar lesions but he did have abnormalities of the nails 
for some period prior to service.  Physical examination 
revealed erythematous scaly plaques in the scalp, with 
smaller similar lesions on the right leg, the elbows, and the 
penis, and a slight scaling in both external auditory canals.  
Examination of the fingernails revealed small pits present on 
several nails, especially the right thumb nail extending for 
its full length and onycholysis present beneath the right 
thumb nail.  The examiner found that the veteran had 
cutaneous psoriatic lesions and a history of psoriasis 
involving the nails with pits present in several nails.  It 
was reported that the presence of the nail changes revealed 
that this condition existed prior to service.  The diagnosis 
was psoriasis vulgaris, untreated, unchanged.  The line of 
duty determination was "No, EPTS. NSA".  

Added to the record shortly after separation, was the report 
of a private examination the veteran underwent in July 1970, 
prior to entrance into service.  It revealed no skin 
abnormalities.  Associated with this record was a statement 
from the private physician who performed the examination, 
stating that there were no skin lesions evident or noted at 
the time of that examination.

In the appellant's case, there was absolutely no showing of 
skin problems prior to service or at entrance into service.  
As a skin condition was not noted in the report of his August 
1970 physical examination for service entrance, the veteran 
was entitled to the presumption of soundness as to that 
disorder.  The evidence then of record does not establish a 
diagnosis of psoriasis prior to October 16, 1970.  In January 
1972, the Board based its finding that the veteran's skin 
condition existed prior to service solely on the inservice 
medical finding involving the fingernails, which it 
determined was clear and unmistakable evidence of the pre-
service onset of psoriasis that would rebut the presumption 
of soundness.  While others viewing that evidence might have 
reached a different conclusion, the Board's 1972 finding that 
the fingernail pathology showed the existence of a psoriatic 
condition prior to service represents a difference of opinion 
based on judgment rather than error.  Consequently, we do not 
find CUE in the Board's January 1972 determination that the 
veteran's skin condition predated service.   

By the January 19, 1972, decision, however, the Board denied 
entitlement to service connection for a skin condition after 
it determined that the evidence of record failed to show that 
the veteran's pre-existing skin condition was aggravated by 
service.  This was clear and unmistakable error.  The 
veteran's skin was normal at entrance into service and skin 
manifestations were not documented until weeks into service.  
The fact that these findings show an increase in severity of 
the condition during service is not debatable.  Additionally, 
the October 30, 1970 record specifically stated that "there 
has been a progression of the psoriasis since [the veteran 
was] first seen here".  This, too, is clearly competent 
medical evidence of increase in severity of the condition 
during service.  When first treated on October 16, 1970, 
lesions were present on the scalp only.  Slightly more than 
one month later, on November 27, 1970, lesions were then 
present not only on the scalp, but also on the right leg, 
elbows, and penis, with some scaling of both external 
auditory canals as well.

As stated above, the law and regulations dictate that a 
preexisting injury or disease will be considered to have been 
aggravated by service, where there is an increase in 
disability during service, unless there is a specific finding 
that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 353 (1972).  Also, we 
note that clear and unmistakable evidence (obvious and 
manifest) is required to rebut the presumption of aggravation 
where the pre service disability underwent an increase in 
severity during service.  38 C.F.R. § 3.306 (1972).  Here, 
the medical evidence of record showed an increase in 
disability during service.  There is no medical evidence 
(clear and unmistakable or otherwise) of record to support a 
finding that the increase in the veteran's psoriasis 
disability was due to the natural progress of the disease.  
The presumption, therefore, must be that the condition had 
been aggravated by service.  See 38 C.F.R. § 3.306.  

The Board observes that there was no record of any competent 
medical evidence to the contrary at the time of the January 
19, 1972 decision.  For these reasons, the Board's 1972 
conclusion that any increase in severity of psoriasis during 
service was the result of the natural progression of the 
disease has no medical support.  Conversely, the state of the 
evidence at that time was undebatable in terms of showing 
that the veteran had met the criteria for the establishment 
of service connection based on inservice aggravation.  See 38 
U.S.C. §§ 310, 311, 353 (1972);  38 C.F.R. § 3.306 (1972).  
Therefore, the January 19, 1972, Board decision was clearly 
and unmistakably erroneous in denying service connection for 
psoriasis.  

The veteran argues that the January 19, 1972 Board decision 
was based on CUE. After considering the veteran's argument, 
the evidence of record in January 1972, and the regulations 
and statutes in effect at that time, the Board finds that the 
veteran has raised a valid claim of CUE in the January 19, 
1972 Board decision.  In that regard, the Board notes that 
the veteran has shown that a statutory or regulatory 
provision was incorrectly applied and that the error was 
"undebatable" and of the sort which, had it not been made, 
would have manifestly changed the outcome at the time it was 
made.  See 38 U.S.C.A. § 7111 (West 2002); 38 C.F.R. 
§ 20.1403 (2004).  In this case, had the Board applied the 
proper law and regulations and considered all evidence in 
evaluating the veteran's claim in 1972, there is no question 
that the evidence was sufficient to support a grant of 
service connection.  All the elements needed to grant service 
connection were present in 1972, and the denial of the claim 
was clearly erroneous.  

Accordingly, the Board finds that the January 19, 1972, Board 
decision was clearly and unmistakably erroneous in denying 
service connection for the veteran's skin disorder.  Service 
connection is granted for this condition as of the day after 
separation from service.  Having concluded such, the issue of 
whether new and material evidence has been received to reopen 
the claim is moot.


ORDER

As the January 19, 1972, Board decision was clearly and 
unmistakably erroneous, entitlement to service connection for 
a skin disorder is hereby granted as of the day after 
separation from service, subject to the governing regulations 
pertaining to the payment of monetary benefits.  

The issue of whether new and material evidence has been 
received to reopen a claim for service connection of a skin 
condition is dismissed.



	                        
____________________________________________
	MICHELLE L. KANE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


